09-2291-ag
Dong v. Holder
                                                                                BIA
                                                                             Hom, IJ
                                                                        A094 927 297
                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the           United States Court of Appeals
for the Second Circuit, held           at the Daniel Patrick Moynihan
United States Courthouse, 500          Pearl Street, in the City of New
York, on the 1 st day of June,         two thousand ten.

PRESENT:
         JON O. NEWMAN,
         ROBERT D. SACK,
         REENA RAGGI,
            Circuit Judges.
_______________________________________

XU HUI DONG,
         Petitioner,

                 v.                                                09-2291-ag
                                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________
FOR PETITIONER:                Richard      Tarzia,      Belle      Mead, New
                               Jersey.

FOR RESPONDENT:                Tony West, Assistant Attorney General,
                               Linda Wernery, Assistant Director,
                               Trish Maskew, Attorney, Office of
                               Immigration     L itigation,    Civil
                               Division, United States Department of
                               Justice, Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Xu Hui Dong, a native and citizen of China,

seeks review of a May 4, 2009, order of the BIA affirming the

September 19, 2007, decision of Immigration Judge (“IJ”) Sandy

K. Hom denying his application for asylum, withholding of

removal, and relief under the Convention against Torture.                   In

re Xu Hui Dong, No. A094 927 297 (B.I.A. May 4, 2009), aff’g

No. A094 927 297 (Immig. Ct. N.Y. City Sept. 19, 2007).                     We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

      Under   the    circumstances      of   this   case,   we    review   the

decision of the IJ as supplemented by the BIA.                   See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).              The applicable

standards     of    review    are   well-established.       See     8   U.S.C.

§ 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir.

2008); Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.

2008).

      Dong does not contest the agency’s finding that he is not

per   se   eligible     for    relief   based   on    his   wife’s      forced

sterilization.       See Shi Liang Lin v. U.S. Dep’t of Justice,

                                      -2-
494 F.3d 296, 309-310 (2d Cir. 2007); Matter of J-S-, 24 I. &

N.   Dec.     520 (AG 2008).           Rather, Dong argues that he was

eligible for relief because he was “not ... allowed to enjoy

the basic human right of procreating with his wife.”                           This

argument too is foreclosed by Shi Liang Lin.                       See 494 F.3d at

309-310 (“We do not            deny that an individual whose spouse

undergoes,         or   is   threatened    with,      a    forced     abortion    or

involuntary sterilization may suffer a profound emotional loss

as a partner and a potential parent. But such a loss does not

change      the    requirement    that    we   must       follow    the   ‘ordinary

meaning’ of the language chosen by Congress, according to

which    an       individual    does    not    automatically         qualify     for

‘refugee’ status on account of a coercive procedure performed

on someone else.”).

      Moreover, the BIA reasonably found that Dong failed to

demonstrate that the fine imposed upon him by family planning

officials constituted persecution because, as the BIA noted,

he offered neither testimony nor evidence regarding the fine.

See Matter of T-Z-, 24 I. & N. Dec. 163, 170-75 (BIA 2007);

Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

(holding that “[i]n the absence of solid support in the record

for [an applicant’s] assertion that he will be [persecuted],

his fear is speculative at best”); Guan Shan Liao v. U.S.



                                         -3-
Dep’t of Justice, 293 F.3d 61, 68 (2d Cir. 2002) (finding that

an absence of evidence of applicant’s           net worth or other

information necessary to evaluate his financial circumstances,

precluded a finding of economic persecution).             Because Dong

established neither past persecution nor a well-founded fear

of   future   persecution,   the    agency   reasonably    denied    his

application for asylum.      See 8 U.S.C. § 1101(a)(42).            Dong

does not challenge the denial of either his application for

withholding of removal or his illegal departure claim.

     For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                   -4-